Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8, 10-11, 13-18 and 20 are allowed.
Claims 9, 12 and 19 are cancelled.
Applicant’s amendment including amended claims filed on 11/03/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative Leonard Taylor (Reg. No. 50,376) on 2/17/2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A memory system comprising: a semiconductor memory device including a plurality of memory blocks each including a plurality of memory cells to be programmed to an erase state and a plurality of program states; and a controller configured to control the semiconductor memory device to perform a program operation or a read operation on a selected memory block, among the plurality of memory [[bocks]] blocks, in response to a request of a host, wherein the controller controls the semiconductor memory device such that when, after a first program operation of the program operation on the selected memory block has been performed, a number of program fail bits of the plurality of memory cells of the selected memory block is greater than a maximum allowed number of error correcting code (ECC) bits, a second program operation is performed selectively on memory cells programmed 

Claim 11. (Currently Amended) A memory system comprising: a semiconductor memory device including a plurality of memory blocks each including a plurality of memory cells to be programmed to an erase state and a plurality of program states; and a controller configured to control the semiconductor memory device to perform a first program operation, a second program operation, a program-fail-bit-detection operation, or a read operation on a selected memory block, among the plurality of memory [[bocks]] blocks, in response to a request of a host, wherein the controller controls the semiconductor memory device such that when, after the first program operation on the selected memory block has been performed, a number of program fail bits detected by performing the program-fail-bit-detection operation on the selected memory block is greater than a maximum allowed number of error correcting code (ECC) bits, the second program operation is performed selectively on memory cells programmed to a first program state of the plurality of program states, among the plurality of memory cells of the selected memory block on which the first program operation has been performed, wherein a threshold voltage distribution of the first program state is most adjacent to a threshold voltage distribution of the erase state.

The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach that the controller controls the semiconductor memory device such that when, after a first program operation of the program operation on the selected memory block has been performed, a number of program fail bits of the plurality of memory cells of the selected memory block is greater than a maximum allowed 
The prior art of record Nagadomi et al. (US 20100107021 A1, “SEMICONDUCTOR MEMORY DEVICE”) teach a memory including: a first memory region including memory groups including a plurality of memory cells, addresses being respectively allocated for the memory groups, the memory groups respectively being units of data erase operations; a second memory region temporarily storing therein data read from the first memory region or temporarily storing therein data to be written to the first memory region; a read counter storing therein a data read count for each memory group; an error-correcting circuit calculating an error bit count of the read data; and a controller performing a refresh operation, in which the read data stored in one of the memory groups is temporarily stored in the second memory region and is written back the read data to the same memory group, when the error bit count exceeds a first threshold or when the data read count exceeds a second threshold (abstract).

However Nagadomi et al. do not explicitly teach that the controller controls the semiconductor memory device such that when, after a first program operation of the program operation on the selected memory block has been performed, a number of program fail bits of the plurality of memory cells of the selected memory block is greater than a maximum allowed number of error correcting code (ECC) bits, a second program operation is performed selectively on memory cells programmed to a first program state of the plurality of program states, among the plurality of memory cells of the selected memory block on which the first program operation has been performed, wherein a threshold voltage distribution of the first program state is most adjacent to a threshold voltage distribution of the erase state as recited in claim 1.

KIM et al. (US 20120269003 A1, “DATA DECISION METHOD AND MEMORY”) teach a data decision method including checking whether threshold voltages of a plurality of memory cells are greater than a first verification voltage, checking whether the threshold voltages of the plurality of memory cells are greater than a second verification voltage, wherein the second verification voltage is greater than the first verification voltage, and checking threshold voltages of memory cells adjacent to memory cells having threshold voltages greater than the first verification voltage and lower than the second verification voltage among the plurality of memory cells (abstract).

However KIM et al. do not explicitly teach that the controller controls the semiconductor memory device such that when, after a first program operation of the program operation on the selected memory block has been performed, a number of program fail bits of the plurality of memory cells of the selected memory block is greater than a maximum allowed number of error correcting code (ECC) bits, a second program operation is performed selectively on memory cells programmed to a first program state of the plurality of program states, among the plurality of memory cells of the selected memory block on which the first program operation has been performed, wherein a threshold voltage distribution of the first program state is most adjacent to a threshold voltage distribution of the erase state as recited in claim 1.

Chen (US 20120033492 A1, “DATA WRITING METHOD AND DATA STORAGE DEVICE”) teaches a data writing method. In one embodiment, a data storage device comprises a flash memory. First, the flash memory is directed to read a plurality of programming voltage values for data programming. The programming voltage values are then adjusted to obtain a plurality of adjusted programming voltage values according to difference bits between a plurality of stored data patterns corresponding to the programming voltage values. The adjusted programming 

However Chen does not explicitly teach that the controller controls the semiconductor memory device such that when, after a first program operation of the program operation on the selected memory block has been performed, a number of program fail bits of the plurality of memory cells of the selected memory block is greater than a maximum allowed number of error correcting code (ECC) bits, a second program operation is performed selectively on memory cells programmed to a first program state of the plurality of program states, among the plurality of memory cells of the selected memory block on which the first program operation has been performed, wherein a threshold voltage distribution of the first program state is most adjacent to a threshold voltage distribution of the erase state as recited in claim 1.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 2-8 and 10 are allowed because of the combination of additional limitations and the limitations listed above.
As per independent claim 11, the prior arts of record do not teach that the controller controls the semiconductor memory device such that when, after the first program operation on the selected memory block has been performed, a number of program fail bits detected by performing the program-fail-bit-detection operation on the selected memory block is greater than a maximum allowed number of error correcting code (ECC) bits, the second program operation is performed selectively on memory cells programmed to a first program state of the plurality of program states, among the 
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 11 is allowable over the prior arts of record. Claims 13-16 are allowed because of the combination of additional limitations and the limitations listed above.

As per independent claim 17, the prior arts of record do not teach performing a program-fail-bit-detection operation on the plurality of memory cells of the selected memory block; and performing, when a number of program fail bits detected as a result of the program-fail- bit-detection operation is greater than a maximum allowed number of error correcting code (ECC) bits, a re-program operation selectively on memory cells having a first program state, among the plurality of memory cells of the selected memory block programmed with the program data, the re-program operation selectively increasing a threshold voltage distribution, wherein a threshold voltage distribution of the first program state is most adjacent to a threshold voltage distribution of an erase state.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 17 is allowable over the prior arts of record. Claims 18 and 20 are allowed because of the combination of additional limitations and the limitations listed above.
Thus, claims 1-8, 10-11, 13-18 and 20 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roohparvar et al. (US 20090024904 A1, pub. date: January 22, 2009) disclose that memory cells in a memory device are refreshed upon an indication of a fatigue condition. In one such embodiment, controller monitors behavior parameters of the cells and determines if any of the parameters are outside of a normal range set for each one, thus indicating a fatigue condition. If any cell indicates a fatigue condition, the data from the block of cells indicating the fatigue is moved to another block. In one embodiment, an error detection and correction process is performed on the data prior to being written into another memory block (abstract).

Nobukata (US 20070217274 A1, pub. date: September 20, 2007) discloses that a nonvolatile memory system includes a drive voltage generator to generate a drive voltage on the basis of a power supply voltage; a plurality of normal memory cells serving as a nonvolatile memory storing data by accumulating charge of a polarity according to the data to be stored in a floating gate at a level according to the drive voltage generated by the drive voltage generator, the data being written in or read from the nonvolatile memory; a minimum voltage detecting memory cell serving as a nonvolatile memory in which charge of a level to cause a read error when the power supply voltage is equal to or lower than a minimum voltage of predetermined operation guarantee is accumulated in a floating gate; and a controller to output a read result of the normal memory cells if no read error occurs in a reading operation in the minimum voltage detecting memory cell (abstract).

Brown et al. (US 20030188251 A1, pub. date: October 2, 2003) disclose that a data storage comprises memory having a plurality of memory cells operative to retain data until read. A buffer cooperates, under the control of an address and buffer manager, with the memory to receive 

Huang et al. (Error-Correcting Codes for Flash Coding, IEEE, Volume: 57, Issue: 9, pp 6097-6108, Year: 2011) disclose a novel coding scheme based on error-correcting codes that allows the cell levels to increase as evenly as possible and as a result, increases the number of writes before a block-erasure (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111